DETAILED ACTION
Claims 1-18 and 23-24 are pending. Claims dated 10/25/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objection to the claims: Applicant has amended the claims to overcome the previously set forth objections. Accordingly, the Examiner has withdrawn the previously set forth objections to the claims. 

Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 20050075016 A1), in view of Kunzi et al. (US 20160125746 A1) and herein after will be referred to as Bertetti and Kunzi respectively.

Regarding claim 1, Bertetti teaches a system comprising: 
a logic device ([0021] central control and processor unit UC) configured to communicate with a user interface (Fig. 2 processor unit UC operative to communicate with joystick J and primary control devices C and C’; [0020] joystick J) and a perimeter ranging system mounted to a marine vessel ([0021] receives signals from a plurality of devices, described hereinbelow, mounted on board the boat for detection of obstacles) and to provide docking assist for the marine vessel ([0033] “docking” navigation mode), wherein the logic device is configured to:
receive docking assist parameters from the user interface ([0020] joystick for controlling the propulsion systems for navigation) and perimeter sensor data from the perimeter ranging system ([0021] receives signals from a plurality of devices, […] mounted on board the boat for detection of obstacles);
determine one or more docking assist control signals based, at least in part, on the received docking assist parameters ([0043] joystick movements allow control of the motor speed) and the received perimeter sensor data (Fig. 4 coastal mode is established when distance from coast (i.e., a navigational hazard) is within ½ mile and restricted water mode is established when distance from coast or obstacle is within 300 meters; additionally or alternatively; Fig. 7 reduce speed in dependence on distance from obstacle and current speed; [0045] reduce speed when the boat reaches predetermined distance limits from an obstacle); wherein the determining the one or more docking assist control signals comprises: 
determining, based at least in part on the docking assist parameters, a user demand for velocity of the marine vessel ([0020] joystick for controlling the propulsion systems; [0028] joystick is enabled in coastal, restricted water, and docking conditions; Fig. 2 user interface and [0035] pilot can control speed of the boat; According to the text associated with block 2502 of Applicant’s specification, docking assist parameters may include user pilot control signals. Hence the user demand for velocity (corresponding to Bertetti’s pilot controlling the speed of the boat using the user interface) is interpreted to be the same as the docking assist parameters received from a user interface); 
determining, based at least in part on the perimeter sensor data, that a navigation hazard is present within a safety perimeter of the marine vessel ([0022] detect in real time the distance of the boat from an obstacle), 
attenuating the user demand for velocity ([0040] in coastal mode, joystick is operative and usable below 6 knots; [0041] in restricted water mode, joystick is operative and usable below 3 knots; [0045] in docking mode, unit UC automatically intervenes to reduce speed), the attenuating being based at least in part on determining the navigation hazard presence within the safety perimeter (Fig. 4 coastal mode is established when distance from coast (i.e., a navigational hazard) is within ½ mile and restricted water mode is established when distance from coast or obstacle is within 300 meters; additionally or alternatively; Fig. 7 reduce speed in dependence on distance from obstacle and current speed; [0045] reduce speed when the boat reaches predetermined distance limits from an obstacle);
the attenuating comprising determining an attenuated target linear and/or angular velocity for the marine vessel ([0040] “6 knots”, [0041] “3 knots”; Fig. 7 and [0045] reduce speed); 
and determining the one or more docking assist control signals based, at least in part, on the determined attenuated target linear and/or angular velocity ([0021] The operation of all the propulsion and direction control members of the boat (including possible rudders, not illustrated) is controlled by a central control and processor unit UC which monitors the control of the boat as a whole and which receives signals from a plurality of devices, described hereinbelow, mounted on board the boat for detection of obstacles; [0043] During the docking phase […] joystick movements allow control of the motor speed); 
and provide the one or more docking assist control signals to a navigation control system for the marine vessel (Fig. 2 automatic intervention control signals are implemented by maneuvering control system UC), 
wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel according to the determined attenuated target linear and/or angular velocity ([0040] in coastal mode, joystick is operative and usable below 6 knots; [0041] in restricted water mode, joystick is operative and usable below 3 knots; [0045] in docking mode, unit UC automatically intervenes to reduce speed).
Bertetti does not explicitly teach determining whether the user-demanded velocity comprises moving towards the navigation hazard;
 and attenuating the user demand for velocity towards the navigation hazard, the attenuating being based at least in part on […] determining that the user-demanded velocity comprises moving towards the navigation hazard.
However, Kunzi teaches determining whether the user-demanded velocity comprises moving towards the navigation hazard and attenuating the user demand for velocity towards the navigation hazard, the attenuating being based at least in part on […] determining that the user-demanded velocity comprises moving towards the navigation hazard ([0040] Accordingly, the dynamic collision-avoidance system provides: (1) attenuation of user inputs that would lead to a collision; and (2) if necessary, active reduction of the velocity component in the direction of the object).
Although Kunzi is directed to an aerial vehicle and not a marine vessel, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the attenuating as taught by Bertetti to incorporate the teachings of Kunzi to include determining whether the user-demanded velocity comprises moving towards the navigation hazard and attenuating the user demand for velocity towards the navigation hazard, the attenuating being based at least in part on […] determining that the user-demanded velocity comprises moving towards the navigation hazard, for the motivation of increasing the safety of the system by attenuating commands that would otherwise cause the vehicle to collide with the navigation hazard (Kunzi [0040]), and because the technique for improving a particular class of devices (i.e. vehicles, in general) was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable - namely, “the attenuation of user input when moving toward the object to avoid collision”.

Regarding claim 2, Bertetti, as modified, (see rejection of claim 1) teaches the system of claim 1.
Bertetti, as modified, also teaches wherein the attenuating is performed on the user-demanded velocity towards the navigation hazard only (see rejection of claim 1 cited to Kunzi [0040] where the attenuation occurs in the direction of the object – Examiner understands “in the direction of the object” is “toward” the object, other directions are not “in the direction of the object”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bertetti to incorporate the teachings of Kunzi to include wherein the attenuating is performed on the user-demanded velocity towards the navigation hazard only, because collisions occur only as the vehicle approaches in the direction of the object, and it would be desirable to implement attenuation of user inputs that would lead to a collision.


Regarding claim 3, Bertetti, as modified, teaches the system of claim 1.
Bertetti also teaches determining, based at least in part on the perimeter sensor data (Fig. 4: coastal mode is established when distance from coast (i.e. a navigational hazard} is within ½ mile and restricted water mode is established when distance from coast is within 300 meters; additionally or alternatively, [0012]: in slow speed navigation mode, speed of the boat is limited as a function of the proximity of the obstacle detected; Fig. 7 defining coastal operation: obstacle detected? > Yes > reduce speed in dependence on distance from obstacle and current speed; additionally or alternatively, [0045]: reduce speed when the boat reaches predetermined distance limits from an obstacle), one or more velocity limits on a linear and/or angular velocity of the marine vessel in a direction of approaching the navigation hazard; wherein the attenuating is based, at least in part, on the one or more velocity limits ([0040]: in coastal mode, joystick is operative and usable below 6 knots; additionally or alternatively, [0041]: in restricted water mode, joystick is operative and usable below 3 knots; [0045]: in docking mode, unit UC automatically intervenes to reduce speed).

Regarding claim 9, Bertetti, as modified, teaches the system of claim 1.
Bertetti also teaches that the navigation control system comprises one or more of a steering actuator, a propulsion system, and a thrust maneuver system ([0021]: propulsion and direction control members including possible rudders); 
and the providing the one or more docking assist control signals to the navigation control system
comprises controlling the one or more of the steering actuator, propulsion system, and thrust maneuver
system to maneuver the marine vessel according to the attenuated target linear and/or angular velocity or a target docking position and/or orientation ([0045]: in docking mode, unit UC automatically intervenes to reduce speed; [0012]: in slow speed navigation mode, speed of the boat is limited as a function of the proximity of the obstacle detected).

Regarding claim 11, Bertetti teaches a method comprising: 
receiving docking assist parameters from the user interface ([0020] joystick for controlling the propulsion systems for navigation) and perimeter sensor data from the perimeter ranging system ([0021] receives signals from a plurality of devices, […] mounted on board the boat for detection of obstacles);
determining one or more docking assist control signals based, at least in part, on the received docking assist parameters ([0043] joystick movements allow control of the motor speed) and the received perimeter sensor data (Fig. 4 coastal mode is established when distance from coast (i.e., a navigational hazard) is within ½ mile and restricted water mode is established when distance from coast or obstacle is within 300 meters; additionally or alternatively; Fig. 7 reduce speed in dependence on distance from obstacle and current speed; [0045] reduce speed when the boat reaches predetermined distance limits from an obstacle); wherein the determining the one or more docking assist control signals comprises: 
determining, based at least in part on the docking assist parameters, a user demand for velocity of the marine vessel ([0020] joystick for controlling the propulsion systems; [0028] joystick is enabled in coastal, restricted water, and docking conditions; Fig. 2 user interface and [0035] pilot can control speed of the boat; According to the text associated with block 2502 of Applicant’s specification, docking assist parameters may include user pilot control signals. Hence the user demand for velocity (corresponding to Bertetti’s pilot controlling the speed of the boat using the user interface) is interpreted to be the same as the docking assist parameters received from a user interface); 
determining, based at least in part on the perimeter sensor data, that a navigation hazard is present within a safety perimeter of the marine vessel ([0022] detect in real time the distance of the boat from an obstacle), 
attenuating the user demand for velocity ([0040] in coastal mode, joystick is operative and usable below 6 knots; [0041] in restricted water mode, joystick is operative and usable below 3 knots; [0045] in docking mode, unit UC automatically intervenes to reduce speed), the attenuating being based at least in part on determining the navigation hazard presence within the safety perimeter (Fig. 4 coastal mode is established when distance from coast (i.e., a navigational hazard) is within ½ mile and restricted water mode is established when distance from coast or obstacle is within 300 meters; additionally or alternatively; Fig. 7 reduce speed in dependence on distance from obstacle and current speed; [0045] reduce speed when the boat reaches predetermined distance limits from an obstacle);
the attenuating comprising determining an attenuated target linear and/or angular velocity for the marine vessel ([0040] “6 knots”, [0041] “3 knots”; Fig. 7 and [0045] reduce speed); 
and determining the one or more docking assist control signals based, at least in part, on the determined attenuated target linear and/or angular velocity ([0021] The operation of all the propulsion and direction control members of the boat (including possible rudders, not illustrated) is controlled by a central control and processor unit UC which monitors the control of the boat as a whole and which receives signals from a plurality of devices, described hereinbelow, mounted on board the boat for detection of obstacles; [0043] During the docking phase […] joystick movements allow control of the motor speed); 
and providing the one or more docking assist control signals to a navigation control system for the marine vessel (Fig. 2 automatic intervention control signals are implemented by maneuvering control system UC), 
wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel according to the determined attenuated target linear and/or angular velocity ([0040] in coastal mode, joystick is operative and usable below 6 knots; [0041] in restricted water mode, joystick is operative and usable below 3 knots; [0045] in docking mode, unit UC automatically intervenes to reduce speed).
Bertetti does not explicitly teach determining whether the user-demanded velocity comprises moving towards the navigation hazard;
 and attenuating the user demand for velocity towards the navigation hazard, the attenuating being based at least in part on […] determining that the user-demanded velocity comprises moving towards the navigation hazard.
However, Kunzi teaches determining whether the user-demanded velocity comprises moving towards the navigation hazard and attenuating the user demand for velocity towards the navigation hazard, the attenuating being based at least in part on […] determining that the user-demanded velocity comprises moving towards the navigation hazard ([0040] Accordingly, the dynamic collision-avoidance system provides: (1) attenuation of user inputs that would lead to a collision; and (2) if necessary, active reduction of the velocity component in the direction of the object).
Although Kunzi is directed to an aerial vehicle and not a marine vessel, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the attenuating as taught by Bertetti to incorporate the teachings of Kunzi to include determining whether the user-demanded velocity comprises moving towards the navigation hazard and attenuating the user demand for velocity towards the navigation hazard, the attenuating being based at least in part on […] determining that the user-demanded velocity comprises moving towards the navigation hazard, for the motivation of increasing the safety of the system by attenuating commands that would otherwise cause the vehicle to collide with the navigation hazard (Kunzi [0040]), and because the technique for improving a particular class of devices (i.e. vehicles, in general) was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable - namely, “attenuating user input when moving toward the object to avoid collision”.

Regarding claim 12, Bertetti, as modified, teaches the method of claim 11.
Bertetti, as modified, also teaches wherein no attenuating is performed on the user's velocity demand away from the navigation hazard (see rejection of claim 1 cited to Kunzi [0040] where the attenuation occurs in the direction of the object – Examiner understands a direction that is “moving away from the navigation hazard” is not in the direction of the object), the marine vessel sliding along the navigation hazard as the user's sideways velocity demand is attenuated to zero while the user's forward velocity demand is not attenuated (see Examiner Note below)
Examiner Note: Examiner understands “the sideways velocity” occurs in the direction of the object, whereas “the forward velocity” does not occur in the direction of the object. Kunzi reads on the above limitation by teaching the attenuation of velocity occurs in the direction of the object (Kunzi [0040]), so the user’s sideways velocity demand is attenuated. The attenuation as taught by Kunzi is not applied for the user’s forward velocity demand, because the user’s forward velocity demand is not in the direction of the object. Kunzi also teaches that as the vehicle moves toward closer to the obstacle, the control inputs in the direction of the object are completely attenuated, which the Examiner interprets teaches on “velocity demand is attenuated to zero” (Kunzi [0063]  the dynamic collision-avoidance system eventually completely attenuates all control inputs in the direction of the object and/or actively reduces the velocity with which the object is approached; and Kunzi [0081] If the vehicle continues to approach the obstacles, the dynamic collision-avoidance system may eventually completely reject all control inputs in the direction of the object). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the attenuation as taught by Bertetti, as modified, to incorporate the teachings of Kunzi to include the user's sideways velocity demand is attenuated to “zero”, to completely ensure collision is avoided as the vehicle becomes close to the obstacle (Kunzi [0003]).

Regarding claim 13, Bertetti, as modified, teaches the method of claim 11. 
Bertetti also teaches determining, based at least in part on the perimeter sensor data (Fig. 4: coastal mode is established when distance from coast (i.e. a navigational hazard} is within ½ mile and restricted water mode is established when distance from coast is within 300 meters; additionally or alternatively, [0012]: in slow speed navigation mode, speed of the boat is limited as a function of the proximity of the obstacle detected; Fig. 7 defining coastal operation: obstacle detected? > Yes > reduce speed in dependence on distance from obstacle and current speed; additionally or alternatively, [0045]: reduce speed when the boat reaches predetermined distance limits from an obstacle), one or more velocity limits on a linear and/or angular velocity of the marine vessel in a direction of approaching the navigation hazard, wherein the attenuating is based, at least in part, on the one or more velocity limits ([0040]: in coastal mode, joystick is operative and usable below 6 knots; additionally or alternatively, [0041]: in restricted water mode, joystick is operative and usable below 3 knots; [0045]: in docking mode, unit UC automatically intervenes to reduce speed).

Regarding claim 14, Bertetti teaches the method of claim 13. 
Bertetti also teaches that the determining the one or more docking assist control signals comprises:
determining a range to the navigation hazard disposed within a monitoring perimeter of the
perimeter ranging system (Fig. 4, [0038], [0041]: navigation mode is determined based on the sensed
distance to the coast/obstacle; [0012], [0034], [0044-45]: control speed based on distance to an
obstacle) based, at least in part, on the received perimeter sensor data ([0022]: systems which detect
in real time the distance from an obstacle, e.g. [0024]);
determining the range to the navigation hazard is within a safety perimeter for the marine vessel (Fig. 4, [0038], [0041]: navigation mode is determined based on the sensed distance to the coast/obstacle; [0044]: control in docking mode responsive to "reaching a predetermined safe distance"); and 
determining the one or more docking assist control signals based, at least in part, on the determined range to the navigation hazard, wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel to evade the navigation hazard by maintaining or increasing the range to the navigation hazard ([0044]: in docking mode control of the motors is automatically canceled upon reaching a predetermined safe distance and if the distance continues to reduce, the motors are automatically controlled in the opposite sense).

Regarding claim 15, Bertetti, as modified, (see rejection of claim 11) teaches the method of claim 11.
Bertetti, as modified, also teaches wherein the attenuating is performed on the user-demanded velocity towards the navigation hazard only (see rejection of claim 1 cited to Kunzi [0040] where the attenuation occurs in the direction of the object – Examiner understands “moving away from the navigation hazard” is not in a direction of the object). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bertetti to incorporate the teachings of Kunzi to include wherein the attenuating is performed on the user-demanded velocity towards the navigation hazard only, because collisions occur only as the vehicle approaches in the direction of the object, and it would be desirable to implement attenuation of user inputs that would lead to a collision.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti, in view of Kunzi, in further view of Tyers et al. (US 20130297104 A1) and herein after will be referred to as Tyers.

Regarding claim 4, Bertetti, as modified, teaches the system of claim 1.
Bertetti also teaches that the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel to evade the navigation hazard ([0044]: motors are controlled to automatically reverse when the distance to the obstacle reduces to less than a safe distance), but Bertetti does not teach that the determining the one or more docking assist control signals comprises: "determining a relative velocity of the navigation hazard based, at least in part, on the received perimeter sensor data"; "determining the relative velocity of the navigation hazard towards the marine vessel is greater than a hazard velocity limit"; or that the determined one or more docking assist control signals are "based, at least in part, on the determined relative velocity of the navigation hazard" to "[decrease] the relative velocity of the navigation hazard towards the marine vessel".
However, Tyers teaches an automatic docking system which determines a relative velocity of the navigation hazard based, at least in part, on the received perimeter sensor data (Fig. 6, step 208); 
determining the relative velocity of the navigation hazard towards the marine vessel is greater than a hazard velocity limit (Fig. 6, step 216: vessel reduces velocity to a stop; Examiner submits that control to reduce velocity by 0.06 knots per foot of travel, from 5 knots (at step 212) to a stop, necessarily involves determining that the vessel has not yet stopped - a "hazard velocity limit" of zero); and 
determining the one or more docking assist control signals based, at least in part, on the determined relative velocity of the navigation hazard to decrease the relative velocity of the navigation hazard towards the marine vessel (Fig. 6, step 216: vessel reduces velocity to stop 20 feet from the object). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Bertetti, as modified, to determine docking control signals to decrease relative velocity to an obstacle based on the determined relative velocity to the obstacle being greater than a threshold as taught by Tyers in order to reduce the risk of damage to the vessel (Tyers [0010]).

Claim 5-6, 16-17, and 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti, in view of Kunzi, in further view of Kishimoto et al. (US 20180015994 A1) and herein after will be referred to as Kishimoto.

Regarding claim 5, Bertetti, as modified, teaches the system of claim 1.
Bertetti, as modified, does not explicitly teach: wherein the docking assist parameters comprise a target docking position and/or orientation for the marine vessel, and wherein the determining the one or more docking assist control signals comprises: determining wind and/or water disturbances affecting navigation of the marine vessel; determining a target track based, at least in part, on the determined wind and/or water disturbances and the target docking position and/or orientation; and determining the one or more docking assist control signals based, at least in part, on the determined target docking track, wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel according to the determined target docking track.
However, Kishimoto teaches wherein the docking assist parameters comprise a target docking position and/or orientation for the marine vessel ([0155] the user may input the docking location Dock to arrive at on the nautical chart, to the user-interface 25)
and wherein the determining the one or more docking assist control signals comprises: determining wind and/or water disturbances affecting navigation of the marine vessel ([0053] Note that the sensor 23 may output the detected heading, velocity, wind direction, wind speed, and tidal current to the ship controller 24 as needed; [0056] The disturbance bearing estimating module 240 may estimate a bearing at which a disturbance that moves the ship 10 exists. The disturbance may mainly be comprised of a tidal current and wind); 
determining a target track based, at least in part, on the determined wind and/or water disturbances and the target docking position and/or orientation, and determining the one or more docking assist control signals based, at least in part, on the determined target docking track, wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel according to the determined target docking track (Fig. 13 target track course 702 comprising fixed position points and target docking position as the final destination; [0065] The ship controller 24 may control the thrust direction so that the heading opposes to the estimated disturbance bearing; see Equations in [0089] that show the ship’s target bearing Ψx accounts for changes in wind and tidal disturbances; [0141] In this manner, the ship 10 may automatically navigate along the fixed point position Pp which is sequentially changed along the bearing of the tidal current vector Tid while orienting the heading Ψs to oppose to the bearing of the wind vector Wnd; also supported by [0101]-[0111]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bertetti, as modified, to incorporate the teachings of Kishimoto to include wherein the docking assist parameters comprise a target docking position and/or orientation for the marine vessel, and wherein the determining the one or more docking assist control signals comprises: determining wind and/or water disturbances affecting navigation of the marine vessel; determining a target track based, at least in part, on the determined wind and/or water disturbances and the target docking position and/or orientation; and determining the one or more docking assist control signals based, at least in part, on the determined target docking track, wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel according to the determined target docking track, for the motivation to help ensure “the movable body is not drifted by the disturbance” (Kishimoto Abstract), and as a result, “the control device of the movable body may prevent the movable body from moving on an unnecessary path (Kishimoto [0031]).

Regarding claim 6, Bertetti, as modified, teaches the system of claim 1.
Bertetti, as modified, also teaches wherein: no attenuating is performed on the user-demanded velocity away from the navigation hazard (see rejection of claim 1 cited to Kunzi [0040] where the attenuation occurs in the direction of the object – Examiner understands “moving away from the navigation hazard” is not in a direction of the object); 
Bertetti, as modified, does not explicitly teach: and the determining the one or more docking assist control signals comprises: determining wind and/or water current disturbances affecting navigation of the marine vessel; and determining the one or more docking assist control signals based, at least in part, on the determined wind and/or water current disturbances, wherein the one or more docking assist control signals are configured to cause the navigation control system to compensate for the determined wind and/or water current disturbances while maneuvering the marine vessel mobile structure according to the received docking assist parameters.  
However, Kishimoto teaches determining wind and/or water disturbances affecting navigation of the marine vessel ([0053] Note that the sensor 23 may output the detected heading, velocity, wind direction, wind speed, and tidal current to the ship controller 24 as needed; [0056] The disturbance bearing estimating module 240 may estimate a bearing at which a disturbance that moves the ship 10 exists. The disturbance may mainly be comprised of a tidal current and wind); 
	and determining the one or more docking assist control signals based, at least in part, on the determined wind and/or water current disturbances, wherein the one or more docking assist control signals are configured to cause the navigation control system to compensate for the determined wind and/or water current disturbances while maneuvering the marine vessel mobile structure according to the received docking assist parameters (Abstract: controlling a thrust generator and a moving direction adjustor to orient the movable body to a direction of a disturbance estimated by a disturbance direction estimating module so that the movable body is not drifted by the disturbance; [0065] The ship controller 24 may control the thrust direction so that the heading opposes to the estimated disturbance bearing; see Equations in [0089] that show the ship’s target bearing Ψx accounts for changes in wind and tidal disturbances; [0141] In this manner, the ship 10 may automatically navigate along the fixed point position Pp which is sequentially changed along the bearing of the tidal current vector Tid while orienting the heading Ψs to oppose to the bearing of the wind vector Wnd; also supported by [0101]-[0111]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bertetti, as modified, to incorporate the teachings of Kishimoto to include the determining the one or more docking assist control signals comprises: determining wind and/or water current disturbances affecting navigation of the marine vessel; and determining the one or more docking assist control signals based, at least in part, on the determined wind and/or water current disturbances, wherein the one or more docking assist control signals are configured to cause the navigation control system to compensate for the determined wind and/or water current disturbances while maneuvering the marine vessel mobile structure according to the received docking assist parameters, in because doing so the movable body is not drifted by the wind and/or water disturbance (Kishimoto Abstract).

Regarding claim 16, Bertetti, as modified, teaches the method of claim 13.
Bertetti, as modified, does not explicitly teach: wherein the docking assist parameters comprise a target docking position and/or orientation for the marine vessel, and wherein the determining the one or more docking assist control signals comprises: determining wind and/or water disturbances affecting navigation of the marine vessel; determining a target track based, at least in part, on the determined wind and/or water disturbances and the target docking position and/or orientation; and determining the one or more docking assist control signals based, at least in part, on the determined target docking track, wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel according to the determined target docking track.
However, Kishimoto teaches wherein the docking assist parameters comprise a target docking position and/or orientation for the marine vessel ([0155] the user may input the docking location Dock to arrive at on the nautical chart, to the user-interface 25)
and wherein the determining the one or more docking assist control signals comprises: determining wind and/or water disturbances affecting navigation of the marine vessel ([0053] Note that the sensor 23 may output the detected heading, velocity, wind direction, wind speed, and tidal current to the ship controller 24 as needed; [0056] The disturbance bearing estimating module 240 may estimate a bearing at which a disturbance that moves the ship 10 exists. The disturbance may mainly be comprised of a tidal current and wind); 
determining a target track based, at least in part, on the determined wind and/or water disturbances and the target docking position and/or orientation, and determining the one or more docking assist control signals based, at least in part, on the determined target docking track, wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel according to the determined target docking track (Fig. 13 target track course 702 comprising fixed position points and target docking position as the final destination; [0065] The ship controller 24 may control the thrust direction so that the heading opposes to the estimated disturbance bearing; see Equations in [0089] that show the ship’s target bearing Ψx accounts for changes in wind and tidal disturbances; [0141] In this manner, the ship 10 may automatically navigate along the fixed point position Pp which is sequentially changed along the bearing of the tidal current vector Tid while orienting the heading Ψs to oppose to the bearing of the wind vector Wnd; also supported by [0101]-[0111]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bertetti, as modified, to incorporate the teachings of Kishimoto to include wherein the docking assist parameters comprise a target docking position and/or orientation for the marine vessel, and wherein the determining the one or more docking assist control signals comprises: determining wind and/or water disturbances affecting navigation of the marine vessel; determining a target track based, at least in part, on the determined wind and/or water disturbances and the target docking position and/or orientation; and determining the one or more docking assist control signals based, at least in part, on the determined target docking track, wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel according to the determined target docking track, for the motivation to help ensure “the movable body is not drifted by the disturbance” (Kishimoto Abstract), and as a result, “the control device of the movable body may prevent the movable body from moving on an unnecessary path (Kishimoto [0031]).

Regarding claim 17, Bertetti, as modified, teaches the method of claim 13.
Bertetti, as modified, does not explicitly teach: and the determining the one or more docking assist control signals comprises: determining wind and/or water current disturbances affecting navigation of the marine vessel; and determining the one or more docking assist control signals based, at least in part, on the determined wind and/or water current disturbances, wherein the one or more docking assist control signals are configured to cause the navigation control system to compensate for the determined wind and/or water current disturbances while maneuvering the marine vessel mobile structure according to the received docking assist parameters.  
However, Kishimoto teaches determining wind and/or water disturbances affecting navigation of the marine vessel ([0053] Note that the sensor 23 may output the detected heading, velocity, wind direction, wind speed, and tidal current to the ship controller 24 as needed; [0056] The disturbance bearing estimating module 240 may estimate a bearing at which a disturbance that moves the ship 10 exists. The disturbance may mainly be comprised of a tidal current and wind); 
	and determining the one or more docking assist control signals based, at least in part, on the determined wind and/or water current disturbances, wherein the one or more docking assist control signals are configured to cause the navigation control system to compensate for the determined wind and/or water current disturbances while maneuvering the marine vessel mobile structure according to the received docking assist parameters (Abstract: controlling a thrust generator and a moving direction adjustor to orient the movable body to a direction of a disturbance estimated by a disturbance direction estimating module so that the movable body is not drifted by the disturbance; [0065] The ship controller 24 may control the thrust direction so that the heading opposes to the estimated disturbance bearing; see Equations in [0089] that show the ship’s target bearing Ψx accounts for changes in wind and tidal disturbances; [0141] In this manner, the ship 10 may automatically navigate along the fixed point position Pp which is sequentially changed along the bearing of the tidal current vector Tid while orienting the heading Ψs to oppose to the bearing of the wind vector Wnd; also supported by [0101]-[0111]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bertetti, as modified, to incorporate the teachings of Kishimoto to include the determining the one or more docking assist control signals comprises: determining wind and/or water current disturbances affecting navigation of the marine vessel; and determining the one or more docking assist control signals based, at least in part, on the determined wind and/or water current disturbances, wherein the one or more docking assist control signals are configured to cause the navigation control system to compensate for the determined wind and/or water current disturbances while maneuvering the marine vessel mobile structure according to the received docking assist parameters, in because doing so the movable body is not drifted by the wind and/or water disturbance (Kishimoto Abstract).

Regarding claim 23, Bertetti, as modified, teaches the system of claim 5.
Bertetti, as modified, also teaches wherein the target docking track is determined based at least in part on the determined wind disturbance (see target docking track in Kishimoto Fig. 13 702; Kishimoto [0010] The controlling module may control the thrust generator and the moving direction adjustor so that the movable body is not drifted by the disturbance and the movable body stays at the fixed point position; Kishimoto [0056] The disturbance may mainly be comprised of a tidal current and wind; Kishimoto [0062] the ship 10 may estimate a disturbance bearing which is the bearing at which the disturbance that moves the ship 10 exists, control the power amount and the thrust direction based on the estimated disturbance bearing, and move to the fixed point position).

Regarding claim 24, Bertetti, as modified, teaches the system of claim 5.
Bertetti, as modified, also teaches wherein the target docking track is determined based at least in part on the determined current disturbance (see target docking track in Kishimoto Fig. 13 702; Kishimoto [0010] The controlling module may control the thrust generator and the moving direction adjustor so that the movable body is not drifted by the disturbance and the movable body stays at the fixed point position; Kishimoto [0056] The disturbance may mainly be comprised of a tidal current and wind; Kishimoto [0062] the ship 10 may estimate a disturbance bearing which is the bearing at which the disturbance that moves the ship 10 exists, control the power amount and the thrust direction based on the estimated disturbance bearing, and move to the fixed point position).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti, in view of Kunzi, in further view of Akuzawa (US 20150089427 A1) and herein after will be referred to as Akuzawa.

Regarding claim 7, Bertetti, as modified, teaches the system of claim 1.
Bertetti also teaches the user interface (Fig. 2 joystick J), but Bertetti, as modified, does not teach that the receiving the docking assist parameters comprises: generating a view of a docking area for the marine vessel on a display of the user interface; and receiving user input from the user interface indicating a target docking track and/or a target docking position and/or orientation within the generated view of the docking area.
However, Akuzawa teaches a vessel display system which generates a view of a docking area for the marine vessel on a display of the user interface (Figs. 6, 9A, and 9B display device 10 showing a view of a docking area; [0108] FIG. 6 shows an example of an automatic berthing control screen displayed on the display device 10 in the automatic berthing mode. The automatic berthing control screen includes a detailed map 130 of a larger scale than that of the autopilot screen. The detailed map 130 is a map of a predetermined scale that includes the current position of the small vessel 1 and both the current position and the berthing target position are included within the screen) 
and receiving user input from the user interface indicating a target docking track and/or a target docking position and/or orientation within the generated view of the docking area. ([0127] As shown in FIG. 9A, the user touches the current position icon 131 with a finger 135, drags the current position icon 131 to the berthing target position on the detailed map 130, and, at the berthing target position, releases the finger 135 from the touch panel 10A (performs dropping). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti, as modified, by generating a view of the docking area and receiving a user input target position from within the view as taught by Akuzawa in order to provide useful information to the user in accordance with the circumstances (Akuzawa [0016]) and to enable the user to ascertain the relationship between the current position and the docking target position more easily (Akuzawa [0025]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti, in view of Kunzi, in further view of Imai et al. (US 20130063599 A1), in further view of Bradley et al. (US 20070089660 A1) and herein after will be referred to as Imai and Bradley respectively.

Regarding claim 8, Bertetti, as modified, teaches the system of claim 1. 
Bertetti also teaches the perimeter ranging system [...] mounted to the marine vessel and configured to capture [data] of corresponding one or more areas proximate to a perimeter of the marine vessel ([0021]: a plurality of devices mounted on board the boat for detection of obstacles).
Bertetti does not teach that: the perimeter ranging system comprises "one or more imaging modules" configured to capture "images" of corresponding one or more areas proximate to a perimeter of the marine vessel and "including at least a portion of the perimeter of the marine vessel". 
However, Imai teaches determining distance from image data captured by one or more imaging modules mounted to a mobile structure, wherein the image data includes one or more areas proximate to a perimeter of the mobile structure and including at least a portion of the perimeter of the mobile structure (Figs. 1 A-B, [0032-33], [0056-58]). 
Although Imai is directed to a road vehicle and not a marine vessel, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti, as modified, to include one or more imaging modules mounted to the marine vessel configured to capture images of corresponding one or more areas proximate to a perimeter of the marine vessel and including at least a portion of the perimeter of the marine vessel as taught by Imai because the technique for improving a particular class of devices (i.e. vehicles, in general) was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable - namely, viewing the perimeter of the vehicle and obtaining distance to nearby objects.
Bertetti, as modified, also does not explicitly teach that the logic device is configured to determine from the docking assist parameters that the user interface has received a user input "specifying that the marine vessel is to hover with the target linear and angular velocities being substantially zero", and the logic device is configured to respond to such user input by providing, to the navigation control system, "control signals configured to cause the marine vessel to hover while counteracting detected motion of the marine vessel". 
Bradley teaches a method for positioning a marine vessel in which "the operator can selectively maneuver the marine vessel manually and, when the joystick is released, the vessel will maintain the position in which it was at the instant the operator stopped maneuvering it with the joystick" (abstract). Details of maintaining position and orientation ("station keeping") when the joystick is released are disclosed in [0076] and [0080] and compensating for detected motion of the vessel is disclosed in [0086]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti, as modified, to determine that the mobile structure is to hover and providing control signals to cause the marine vessel to hover while counteracting detected motion of the marine vessel as taught by Bradley in order to maintain the position of the marine vessel in a selected position (Bradley [0075]) which is particularly helpful during docking procedures (Bradley [0076]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti, in view of Kunzi, in further view of Tyers, and in further view of Bradley.

Regarding claim 10, Bertetti, as modified, teaches the system of claim 1. 
Bertetti also teaches that the docking assist parameters comprise a [...] docking directive ([0033]: docking mode).
Bertetti, as modified, does not explicitly teach that the docking directive is a "remote" docking directive, and that "the remote docking directive includes a position for the marine vessel corresponding to an open water parking position or an entrance or waiting area associated with a remote vessel storage system". 
However, Tyers teaches a remote docking directive (Fig. 9A, step 504A-506A; Fig. 9B, step 520B) including a position for the marine vessel corresponding to an open water parking position or an entrance or waiting area associated with a remote vessel storage system (Fig. 9A, step 504A-506A: operator inputs desired distance to move away from an external object; Fig. 9B, step 520B: once the vessel reaches the pre-selected position it will maintain that position indefinitely; [0035], [0045]: external object 70 may be a dock, another marine vessel, an environment such as a marina, rocks, etc. Examiner submits that specifying a distance to move away from something, e.g. a dock, and then maintaining that position indefinitely constitutes an "open water parking position or an entrance or waiting area associated with a remote vessel storage system"). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti, as modified, to position the vessel at a remote location constituting an open water parking position as taught by Tyers in order to automatically control the departure from an obstacle (Tyers [0066]).
Bertetti also teaches that the user interface comprises a joystick (Fig. 2 joystick J), but Bertetti, as modified, does not explicitly teach that a joystick "controller is configured to provide docking assist parameters corresponding to the target linear and angular velocities of substantially zero in response to a joystick being let go". 
However, Bradley teaches a method for positioning a marine vessel in which "the operator of the marine vessel can place the system in a station keeping enabled mode and the system then maintains the desired position obtained upon the initial change in the joystick from an active mode to an inactive mode. In this way, the operator can selectively maneuver the marine vessel manually and, when the joystick is released, the vessel will maintain the position in which it was at the instant the operator stopped maneuvering it with the joystick" (abstract) where details of maintaining position and orientation ("station keeping") when the joystick is released are disclosed in [0076] and [0080]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti to provide docking assist parameters corresponding to the target linear and angular velocities of substantially zero in response to a joystick being let go as taught by Bradley in order to immediately and automatically maintain position and heading when the vessel is being manually controlled (Bradley [0076)).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti, in view of Kunzi, in further view of Akuzawa, and in further view of Bradley.

Regarding claim 18, Bertetti, as modified, teaches the method of claim 13.
Bertetti also teaches a user interface (Fig. 2 joystick J), but Bertetti, as modified, does not teach that the receiving the docking assist parameters comprises: generating a view of a docking area for the marine vessel on a display of the user interface; and receiving user input from the user interface indicating a target docking track and/or a target docking position and/or orientation within the generated view of the docking area.
However, Akuzawa teaches a vessel display system which generates a view of a docking area for the marine vessel on a display of the user interface (Figs. 6, 9A, and 9B display device 10 showing a view of a docking area; [0108] FIG. 6 shows an example of an automatic berthing control screen displayed on the display device 10 in the automatic berthing mode. The automatic berthing control screen includes a detailed map 130 of a larger scale than that of the autopilot screen. The detailed map 130 is a map of a predetermined scale that includes the current position of the small vessel 1 and both the current position and the berthing target position are included within the screen) 
and receiving user input from the user interface indicating a target docking track and/or a target docking position and/or orientation within the generated view of the docking area. ([0127] As shown in FIG. 9A, the user touches the current position icon 131 with a finger 135, drags the current position icon 131 to the berthing target position on the detailed map 130, and, at the berthing target position, releases the finger 135 from the touch panel 10A (performs dropping). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti, as modified, by generating a view of the docking area and receiving a user input target position from within the view as taught by Akuzawa in order to provide useful information to the user in accordance with the circumstances (Akuzawa [0016]) and to enable the user to ascertain the relationship between the current position and the docking target position more easily (Akuzawa [0025]).
Bertetti, as modified, also does not explicitly teach determining from the docking assist parameters that the user interface has received a user input "specifying that the marine vessel is to hover with the target linear and angular velocities being substantially zero", and responding to such user input by providing, to the navigation control system, "control signals configured to cause the marine vessel to hover while counteracting detected motion of the marine vessel". 
However, Bradley teaches a method for positioning a marine vessel in which "the operator can selectively maneuver the marine vessel manually and, when the joystick is released, the vessel will maintain the position in which it was at the instant the operator stopped maneuvering it with the joystick" (abstract). Details of maintaining position and orientation ("station keeping") when the joystick is released are disclosed in [0076] and [0080] and compensating for detected motion of the vessel is disclosed in [0086]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti, as modified, to determine that the mobile structure is to hover and providing control signals to cause the marine vessel to hover while counteracting detected motion of the marine vessel as taught by Bradley in order to maintain the position of the marine vessel in a selected position (Bradley [0075]) which is particularly helpful during docking procedures (Bradley [0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cited prior art Tyers alternatively teaches this limitation in claim 5: wherein the docking assist parameters comprise a target docking position and/or orientation for the marine vessel (Fig. 5A, step 106A: where “a final distance between the marine vessel and the external object” corresponds to a target docking position). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bertetti, as modified, to incorporate the teachings of Tyers to include wherein the docking assist parameters comprise a target docking position and/or orientation for the marine vessel, for the motivation of choosing a safe distance with the external object, “thereby automatically avoiding a collision” (Tyers [0045]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662